RESOLUCIÓN
La Directora de la Oficina de Administración de los Tribunales (OAT), Hon. Sonia I. Vélez Colón, contrató al Ledo. César López Cintrón para que realice una investigación en cuanto al uso de recursos y fondos públicos de la Rama Judicial. Ello en respuesta a una serie de denuncias inicia-das por un Alguacil Auxiliar contra el Juez Presidente, Hon. Federico Hernández Denton.
Consideramos que esa acción podría interferir con las investigaciones que actualmente confrontan el Juez Presi-dente y la OAT ante las otras ramas constitucionales del Gobierno. Este proceder de la directora de la O AT, Hon. Sonia I. Vélez Colón, levanta serias interrogantes de índole constitucional y legal.
Esta situación amerita que se investigue conforme a las Reglas para los Procedimientos de Investigaciones Espe-ciales Independientes de la Rama Judicial. A tales efectos, se crea una Comisión Especial Independiente compuesta por:
Gerardo A. Rodríguez, CPA, presidente
Rev. William Hernández
Prof. Tomasita Pabón
Sra. Carmen Carro
Leda. María Mújica
Los comisionados y las comisionadas que a partir de hoy constituirán esta Comisión son personas de probada ido-neidad e integridad moral, preparadas y con experiencia en el área de auditoría y de gerencia pública y privada. Esos requisitos sin duda los capacitan para cumplir con el deber encomendado de manera cabal. Además, el alcance *508de esta investigación nos comprende a todos quienes tene-mos el privilegio de hacer uso de los recursos de esta hon-rosa rama de gobierno. Ello hace patente la intención de transparencia que esta Curia exige y promulga.
La Comisión deberá investigar el uso de fondos y recur-sos públicos de la Rama Judicial, así como los desembolsos por parte de la OAT y su directora. La Comisión tendrá los poderes establecidos en las Reglas para los Procedimientos de Investigaciones Especiales Independientes de la Rama Judicial, así como aquellos incidentales y necesarios para cumplir fiel y cabalmente con sus responsabilidades.
En el ejercicio de sus funciones, la Comisión no interfe-rirá con la jurisdicción que la Constitución confiere a las otras ramas constitucionales del Gobierno. En ese sentido, cooperará con cualquier investigación sobre este mismo asunto. Tampoco interferirá con otras investigaciones que estén en curso.
Según los poderes que nos confieren las Reglas 7 y 8 para los Procedimientos de Investigaciones Especiales In-dependientes de la Rama Judicial, y en protección de la jurisdicción de la Comisión y la integridad de su enco-mienda, se ordena a la Directora Administrativa de los Tribunales, so pena de desacato, que deje sin efecto de manera inmediata el contrato otorgado por la OAT al Ledo. César López Cintrón y cualquier otra contratación relacionada con la investigación. Se le prohíbe a la Directora de la Ofi-cina de Administración de los Tribunales el desembolso de fondos públicos asignados a la Rama Judicial para el pago de los servicios del licenciado López Cintrón según dicho contrato.

Notifíquese inmediatamente por teléfono, vía facsímil y por la vía ordinaria a la Directora de la Oficina de Admi-nistración de los Tribunales, Hon. Sonia Ivette Vélez Colón, al Ledo. César López Cintrón y a los miembros de la Comisión. Publíquese inmediatamente.

*509Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Den-ton hace constar la expresión siguiente:
Por encontrarme fuera del país participando de la Conferen-cia de Jueces Presidentes de Estados Unidos, y porque la ma-yoría ha certificado estas Resoluciones tan atropelladamente, me acojo al término reglamentario dispuesto en la Regla 5(b) del Reglamento del Tribunal Supremo para emitir un voto particular disidente. No obstante, deseo hacer constar que disiento de las Resoluciones que hoy se emiten por ser contra-rias a nuestro ordenamiento constitucional democrático. Me-diante dichas Resoluciones, el Pleno del Tribunal usurpa unas prerrogativas y facultades que la Constitución delegó expresa-mente al Juez Presidente. Además, esta actuación de la mayo-ría tiene el efecto de precipitar una crisis constitucional inne-cesaria y mancillar la independencia judicial en su vertiente administrativa. Asimismo, lacera la imagen, la historia y la legitimidad de este alto Foro, garante de los derechos consti-tucionales de los puertorriqueños.
La Jueza Asociada Señora Fiol Matta no está de acuerdo con el proceder de una mayoría del Tribunal reco-gido en esta Resolución por entender que representa una actuación contraria a nuestro ordenamiento constitu-cional. Por consiguiente, se reserva el derecho a expresarse al respecto, conforme a la Regla 5(b) del Reglamento del Tribunal Supremo. La Juez Asociada Señora Rodríguez Ro-dríguez hace constar la expresión siguiente:
Una mayoría del Tribunal decidió certificar la presente Re-solución antes de la fecha informada ayer, por lo que no he tenido tiempo de expresarme sobre la actuación inconstitucio-nal de este Tribunal. Por disentir del proceder de la mayoría, hago constar que me acojo al término reglamentario de la Re-gla 5 del Reglamento del Tribunal Supremo de Puerto Rico para emitir una expresión oportunamente.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo